EXHIBIT 15 [PRICEWATERHOUSECOOPERS LLP LETTERHEAD] July 30, 2010 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Commissioners: We are aware that our report dated April 30, 2010 on our review of interim financial information of Barnes Group Inc. for the three monthperiods ended March 31, 2010 and March 31, 2009 and included in the Company's quarterly report on Form 10-Q for the quarter ended March 31, 2010 is incorporated by reference in its Registration Statement on Form S-3 to be filed on July 30, 2010. Very truly yours, /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP
